PD-0425-15
                                  Julio Torres Palomo
 December 30, 2015                T.D.C.J.#1923341
                                  McConnell Unit
                                  3001 S. Emily dr.
                                  Beeville, Texas
                                         78102


                                                        RPCEIVED IN
                               December 28
                                             ' 'COURT OF: CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS
    OF TEXAS
P.O.Box 12308
                                                          DEC 30 2015
CAPITOL STATION
AUSTIN,TEXAS
        78711
                                                       Abel Acosta, Clerk

Subject: Please stamp & date this Petition.


Greetings: May God's blessings be with you & 7yours this holiday season...


Please stamp & date this petition "Motion for Reconsideration of Appellant's
Petition for Discretionary review,with opinion. In it's proper court.




                                                       thank you,
                                                 Respectfully

                                                            X T^^tP
                                                      Ct*Z-3fJ&
                         COURT OF CRIMINAL APPEALS OF TEXAS;:'



EX PARTE                               I          TR.CT.No.28777
JULIO TORRES PALOMO                   |           C0A.NO.06-14-00076-CR
T.D.C.J. #1923341                      f          PD-0425-15
                                       §


                    Petition's Motion for Reconsideration
                    of Appellantant's Pro-Se Petition for
                    Discretionary Review,With Opinion


TO THE HONORABLE JUGDE OF SAID COURT:

Now comes,Ex Parte Julio Torres Palomo,T.D.C.J. #1923341 currently in confinement
at the William G. McConnell Unit 3001 S. Emily dr. Beeville, Texas 78102.
In request of Petitioner's Motion for Reconsideration of appellant's Pro-Se
Petition for Discretionary review,with opinion.
Petitioner shall show the: following,as this is firmly grounded in the statues
and not for reasons to delay justice.
                                        I.


On December 16,2015, Julio T.Palomo,T.D.C.J.#1923341,was sent a decision from
this Honorable Court stating "Appellant's Pro-Se Petition for Discretionary
review had been refused". It arrived on December 21,2015.
                                        II.


According to rules of Appellant Procedure rule 47.1, "The Court of Appeals 'MUST'
hand down a written opinionrithat is as brief as practicable but'Which addresses
the ev§ry;:;issue-and necessary to finalize the disposition of the appeal"'.
Effective September 1,2003.
                                        in.

REHEARING:Rule 79.1,Texas Rules of Appeellant Procedure.
Parties in a Appellant setting may object,through Motion for rehearing to the
Appellant Court's due to failure to address systemic requirements on the original
submission. See,Hughesvv. State,(CR.APP.1992),878 S.W. 2d 142.

                                              IV.

Remand in the interest of Justice,rule 78.2:
When reversing the Court of Appeals, Judgment. TheCCourt of Criminal Appeals,may
in the interest:-of justice remand the case to the trial court even if a rendition
of the justice is otherwise appropriate. Effective September 1, 1997.

                                             V.


Hughes v. State,878 S.W.2d: 142(Tex.Cr.App.1992).
Where an Appellant Court failed to address issues of whether error has been c;s
preserved or forfeited by the parties.(due to no error of defendant) the parties
may call,to the courts attention for such failure.


                                             (I.).
In Motion for rehearing.
                                            VI.


This Motion gives Appellant Court.opportunity to examine an issue possibly over
looked, thus promoting efficiency in the legal system. A trial Judge has certain
independent duties to perform at a trial,when he fails to perform,any of these
duties the parties may object to,through a Motion for Rehearing.
                                            VII.


The after the fact is not unfair to one party or another... "unless this Court
decides,to dismiss this pro-se petitioner 'without a written order'".
Which simply gives this Appellant"no opportunity"to redress the court,then this
becomes an issue of a violation of the Fourteenth Amendment of the United States
Constitution.
Awritten order(brief)is to maintain the essential integrity of the legal system
by enforcing all, Appellant courts to observe the systemic requirements.
In and for the interest of justice and fair play. It is Petitioner's request that
this Honorable Court conduct a Rehearing on Appellant's issues and Remand this
case back to the Trial Court for a-new"Trial.

                                     PRAYER


Wherefore,all premises maybe reconsidered,may this Honorable court,by the almighty
grace of God... Grant this Appellant all the issues requested set-forth in his
petition,that he maybe remanded back to Trial Court for a new Trial.
So help me God...

                             Inmate Declaration •.•


I,Juilo Torres Palomo,T.D.C.J.#1923341,hereby declare that I am presently at the
William G. McConnell Unit 3001 S, Emily dr. Beeville, Texas 78102.
I hereby declare under the laws and penalty's of prejury of this State that all
the foregoing fac$s and statements are true and correct to the best of my know
ledge, so help me God.



Executed on this 28 day of                            Respectfully Submitted,
December 2015.

                                                      ,-^Juilo Torres Palomo"
                                                        T.D.J.#1923341
                                                        McConnell Unit
                                                        3001 S. Emily dr.
                                                        Beeville, Texas
                                                               78102




                                     (2).